Daggett, J.
There can he no doubt but that this motion ought to prevail, if an action of trespass can be maintained, under the statute, where the plaintiff, being in possession, has been forcibly ejected from lands or tenements, by the true owner: because enough is admitted, on that supposition, by this plea, to shew a clear cause of action. Does, then, the statute “ directing proceedings against forcible entry and detain-er,” by the Sth section, give the plaintiff an action of trespass ?
It is urged, by the couusel for the defendant, that the English statute, and that of the state of New-York, are similar to that of Connecticut; and that their courts and commentators have established the contrary doctrine, declaring, that when it appears on trial, that the plaintiff had no title, an action of trespass cannot be sustained. I decline an examination of these positions, because in my judgment, our statute is perfectly unequivocal. It gives the action of trespass, in so many words, to the party aggrieved; and the party aggrieved is, by irresistible implication, the person forcibly ejected. The statute designedly excludes the examination and decision of the question of title, and, on principles of public policy, prohibits forcible entries and detainers, and authorizes the process of restitution, and the action of trespass.
I am not at liberty to disobey a plain legislative enactment of ancient date, and carefully revised, as late as 1821, to which there is no constitutional objection.
I would, therefore, advise the superior court, that judgment be entered up for the plaintiff; and that damages be assessed by that court.
The other Judges were of the same opinion.
J udgment to be entered for plaintiff.